Citation Nr: 0935492	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for posttraumatic 
stress disorder (PTSD).  He attributes his PTSD to his 
inservice experiences while serving in the Army.  After 
reviewing the Veteran's claims folder, the Board finds there 
is a further duty to assist him with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  The United 
States Court of Appeals for Veterans Claims has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the Veteran served in the Army from July 1964 
to July 1967, including service in the Republic of Vietnam 
from July 1965 to July 1966.  The Veteran's service personnel 
records are negative for any indication of his participation 
in combat.  

During his February 2009 hearing before the Board, the 
Veteran identified additional stressors that had not 
previously been considered by the RO or submitted to the 
Joint Services Records Research Center (JSRRC) for 
verification.  Specifically, the Veteran testified that: (1) 
while in Phan Rang, sometime between August 1965 and July 
1966, he witnessed a grenade detonator explode in a man's 
hand; (2) while in Cam Ranh Bay, sometime between July 1965 
and August 1965, a "mortar went off," and as a result he 
had to jump into a foxhole where he sustained a cut to the 
head; (3) while in Quinyon in July 1965, he came under enemy 
fire; (4) he witnessed fellow service member, E. Gardener, 
catch fire on two separate occasions requiring medical 
treatment; and (5) between 1965 and 1966, he had to travel 
back and forth between Phan Rang and Nha Trang, and at one 
point during these travels he was left overnight with another 
service member in a rice paddy and feared he would be 
attacked.  

After a review of the record, the Board finds that VA must 
provide the Veteran with additional assistance to attempt to 
verify these newly alleged stressors.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Thereafter, if any inservice stressor 
is verified, the RO should schedule the Veteran for a VA 
psychiatric examination to determine whether he has PTSD due 
to any verified inservice stressors.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide further details of his stressors 
in service, including, but not limited 
to, the approximate date (within a three 
month range) and place of each 
stressor(s); the names, ranks, and units 
of persons involved; and the 
circumstances of the stressor(s), to 
include those referred to during the 
February 2009 hearing before the Board.  
To date, the Veteran has alleged that: 
(1) while in Phan Rang, sometime between 
August 1965 and July 1966, he witnessed a 
grenade detonator explode in a man's 
hand; (2) while in Cam Ranh Bay, sometime 
between July 1965 and August 1965, a 
"mortar went off," and as a result he 
had to jump into a foxhole where he 
sustained a cut to the head; (3) while in 
Quinyon in July 1965, he came under enemy 
fire; (4) he witnessed fellow service 
member, E. Gardener, catch fire on two 
separate occasions requiring medical 
treatment; (5) between 1965 and 1966, he 
had to travel back and forth between Phan 
Rang and Nha Trang, and at one point 
during these travels he was left 
overnight with another service member in 
a rice paddy and feared he would be 
attacked; (6) in March 1966, prior to 
going to Vietnam, he witnessed a Private 
Kitchen have a seizure and die in his 
sleep; and (7) he was struck in the head 
by an axe while breaking apart pallets.


2.  After completion of the above, the RO 
must review the claims file and prepare a 
summary of the claimed stressor(s) and 
the Veteran's inservice activities 
(including unit(s) of assignment) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the Veteran's claimed 
stressor(s), must be sent to JSRRC, who 
must indicate whether there is 
documentary support showing any claimed 
stressor occurred.  JSRRC must be asked 
to identify the agency or department that 
could provide any information it could 
not provide.  Follow-up inquiries must be 
conducted accordingly.  All documents 
must be associated with the claims file.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the Veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
must arrange for the Veteran to be 
afforded the appropriate VA examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, must be accomplished.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  If a diagnosis of PTSD is made, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  If any 
other psychiatric diagnosis is made, the 
examiner must state whether any such 
disorder is related to the Veteran's 
active duty service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Once the above actions have been 
completed, the RO must readjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If the benefit on appeal 
remains denied, a Supplemental Statement 
of the Case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.


No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008). 
 
